                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

REYMOND BARNETT,                                      )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:19-cv-00024-JRS-MJD
                                                      )
RICHARD DICK BROWN Warden,                            )
                                                      )
                              Respondent.             )

                                Order Granting Motion to Dismiss
                              and Directing Entry of Final Judgment

       Petitioner Reymond Barnett commenced this prison disciplinary habeas corpus action on

January 14, 2019. He challenged discipline imposed on November 9, 2018, in disciplinary case

number IYC 17-03-0079. On April 10, 2019, the Respondent moved to dismiss this action as moot,

showing that the disciplinary conviction and sanctions were vacated and the charge dismissed.

Dkts. 13 & 13-1. Mr. Barnett has not responded to the motion to dismiss and the time for doing so

has passed.

       “A case becomes moot when it no longer presents a case or controversy under Article III,

Section 2 of the Constitution.” Eichwedel v. Curry, 700 F.3d 275, 278 (7th Cir. 2012). “In general

a case becomes moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Id. (citation and quotation marks omitted). A federal court

may issue a writ of habeas corpus pursuant to 28 U.S.C. § 2254 only if it finds the applicant “is in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a) (emphasis added). Therefore, a habeas action becomes moot if the Court can no longer

“affect the duration of [the petitioner’s] custody.” White v. Ind. Parole Bd., 266 F.3d 759, 763 (7th

Cir. 2001).
       In this action, Mr. Barnett’s conviction and sanctions have been vacated and thus can no

longer affect the duration of his custody. Accordingly, this action is moot. See id. An action which

is moot must be dismissed for lack of jurisdiction. See Diaz v. Duckworth, 143 F.3d 345, 347 (7th

Cir. 1998).

       The Respondent’s motion to dismiss this action as moot, dkt. [13], is granted. This case is

dismissed for lack of jurisdiction. Mr. Barnett’s January 14, 2019, motion for habeas corpus,

dkt. [3], is denied as moot. Final judgment consistent with this Order shall now enter.

       IT IS SO ORDERED.


Date: 6/3/2019




Distribution:

Reymond Barnett
978588
Wabash Valley Correctional Facility – Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838

Patricia Caress McMath
Indiana Attorney General
patricia.mcmath@atg.in.gov

Josiah Swinney
Indiana Attorney General
josiah.swinney@atg.in.gov




                                                 2
